DETAILED ACTION
	Applicant’s response of June 17, 2021 has been fully considered.  Claims 9-14 are added.  Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2004/0082729).  
Regarding claims 1, 9, and 10, Terada et al. teaches a masterbatch comprising a polyamide (thermoplastic resin) and conductive carbon black (¶40).  The carbon black is present in 5 to 40% by weight (¶51), meaning that the polyamide is present in from 60-95% by weight.  The masterbatch is formed into pellets (¶47) that have a cylindrical shape (circular column), have a diameter of 1.5 to 3.5 mm, and a length of 2.0 to 3.5 mm (¶50).  A ratio of the diameter to the length in the axial direction is in the range of 0.43 to 1.75 (calculated by Examiner). 
Terada et al. does not teach the claimed ranges of carbon black, thermoplastic resin or ratio of diameter to length with sufficient specificity for an anticipation rejection.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a masterbatch as claimed, and would have been motivated to do so because Terada et al. teaches that an amount of carbon black of 35-40%, an amount of resin of 60-65%, and a ratio of 1.5 to 1.75 are suitable amounts for use within the disclosed invention.
Regarding claim 4, this claim further defines an optional component of the composition. 
Regarding claims 11 and 12, Terada et al. does not teach that the pellet is in the form of an elliptical column or of a polygonal column.  However, changes in an object’s shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant.  MPEP 2144.04 IV. B.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an elliptical column or a polygonal column instead of the cylindrical shape taught by Terada et al., and would have been motivated to do so because the shape is a matter of choice by one of ordinary skill and there is no evidence on the record that a particular shape is significant.

s 1, 3, 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (CN 109438867).  The citations below are taken from an English language machine translation provided herewith.
Regarding claims 1, 3, and 13, Song et al. teaches a masterbatch comprising 50 to 80 parts by weight of an AS resin (acrylonitrile styrene resin), 20 to 50 parts by weight of carbon black, and 1 to 5 parts by weight of a dispersant (¶9-13).  The masterbatch can be formed into a pellet (¶36). 
Song et al. does not teach that the pellet has a diameter in a direction orthogonal to the axial direction of 2 to 5 mm, or a ratio of the diameter to a length in the axial direction of 1.5 to 3.0.  However, changes in size/proportion do not result in a patently distinct article.  MPEP 2144.04 IV. A.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use a masterbatch pellet with the claimed dimensions, and would have been motivated to do so by determining through routine experimentation what size/shape works best for compounding with the other specific components needed.
Regarding claims 4 and 7, these claims further defines an optional component of the composition.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (CN 106893249).  The citations below are taken from an English language machine translation included herewith.
Regarding claims 1 and 3, Ye teaches a masterbatch comprising 42-70% of a carrier resin and 23-50% of carbon black (¶10, 11).  The carrier resin is ABS or AS resin (acrylonitrile 
Ye does not teach that the pellet has a diameter in a direction orthogonal to the axial direction of 2 to 5 mm, or a ratio of the diameter to a length in the axial direction of 1.5 to 3.0.  However, changes in size/proportion do not result in a patently distinct article.  MPEP 2144.04 IV. A.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use a masterbatch pellet with the claimed dimensions, and would have been motivated to do so by determining through routine experimentation what size/shape works best for compounding with the other specific components needed.
Regarding claims 4 and 7, these claims further defines an optional component of the composition.

Claims 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (CN 106893249) as applied to claim 1 above, and further in view of Akao (EP 370424).  The citations below for Ye are taken from an English language machine translation included herewith.
Regarding claim 2, Ye teaches the pellet and masterbatch of claim 1 as set forth above.  Ye also teaches that the carbon black has a particle size of 14-16 nm (¶14).  Ye does not teach that the carbon black has an oil absorption of 50 to 150 ml/100 g.  However, Akao teaches a masterbatch comprising a resin and carbon black wherein the carbon black has an oil absorption of more than 50 ml/100 g (Col. 2, lines 29-45).  Ye and Akao are analogous art because they are from the same field of endeavor, namely that of carbon black masterbatch compositions.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a carbon black with an oil absorption of more than 50 ml/100 g, as taught by Akao, in the composition, as taught by Ye, and would have been motivated to do so in order to have good dispersibility of the carbon black in the resin and to avoid the generation of lumps (Col. 4, line 57 to Col. 5, line 3).  
Regarding claim 5, Ye teaches that the carrier resin is ABS or AS resin (acrylonitrile butadiene styrene or acrylonitrile styrene) (¶17, 18).
Regarding claims 6 and 8, these claims further defines an optional component of the composition.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 requires that the dispersant assistant be present in 0.1 to 10% by mass and be an aliphatic amide.  None of the prior art of record teaches or renders obvious this limitation.  Therefore, this claim is directed to allowable subject matter.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed June 17, 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over (1) Terada et al. (US 2004/0082729), (2) Song et al. (CN 109438867), (3) Ye (CN 106893249), and (4) Ye (CN 106893249) in view of Akao (EP 370424).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767